DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2022 has been entered.

Claims 17, 27, 28, 32, 33 and 37 are currently amended, claims 18-23, 25, 29, 30, 34, 35 and 38-40 are as previously presented, claims 1-16, 24, 31 and 36 were previously cancelled and claims 41-45 are new.  In summary, claims 17-23, 25-30, 32-35 and 37-45 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the RCE and amendment received 02 February 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 17-23, 25-30, 32-35 and 37-40 are hereby withdrawn and there being no remaining issues, claims 17-23, 25-30, 32-35 and 37-40, new dependent claims 41-45 and the application are now in condition for allowance.

With regard to claim 17 claiming a method comprising: at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device and one or more input devices: while causing presentation of video content scene within the video content that corresponds to a particular time period of the video content scene within the video content; obtaining one or more missions or tasks associated with the current scene within the video content, concurrently causing presentation of the SR content associated with the current scene within the video content and an indication of the one or more missions or tasks associated with the current scene within the video content via the display device; obtaining, via the one or more input devices, one or more user interactions with the SR content; and adjusting the SR content in response to receiving the one or more user interactions with the SR content; and in response to determining that the one or more user interactions with the SR content satisfy an exit condition for the current scene, ceasing to cause presentation of the Amendment-3 -Atty. Docket No.: 27753-50195US2App. No.: 16/963,308 SR content and continuing causing presentation of the video content, wherein the exit condition for the current scene is satisfied when the one or more user interactions with the SR content complete a mission or task associated with the current scene within the video content are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (and segment the 3D volume data set using 

Claims 28 and 33; claiming a system and a non-transitory memory storing one or more program, respectively, are of the same scope and features as claim 17 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

New dependent claims 41-45 depend from respective allowable independent claims adding additional features to the independent claims and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613